DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/21 and 8/25/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-10, 12, and 13, claim limitations “a receiving section”, “a control section”, and “a transmitting section” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, Applicant’s Figures 12-15 (and accompanying disclosure) generally describe elements 103, 203, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim 7 recites the limitation "the time direction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the frequency direction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the number of delivery acknowledgment signal bits" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 and 13 are also rejected as being dependent on claim 7 and containing the same deficiency.
Claim 11 recites the limitation "the time direction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the frequency direction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the time direction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the frequency direction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. 2020/0374046) (hereinafter “Li”) in view of Yang et al. (U.S. 2020/0358487) (hereinafter “Yang”).
Regarding claim 7, Li teaches a UE terminal in Figure 8 that includes a sending unit 12, a receiving unit 13 (receiving section), and a processing unit 11 (control section), where the terminal receives a first PDCCH (downlink control channel) and a second PDCCH (downlink control channel) from a network device, where the first PDCCH is used to schedule a first PDSCH (downlink shared channel) and the second 
Li also teaches that when the terminal device detects the first PDCCH and the second PDCCH, the terminal device determines 2-bit HARQ-ACK information, where the 2-bit HARQ-ACK information is HARQ-ACK information on the first PDSCH and the second PDSCH as spoken of on page 12, paragraph [0110]; as well as when HARQ-ACK information is configured based on a dynamic codebook (dynamic delivery acknowledgment signal codebook), a downlink assignment index (included in downlink control channel) includes a 2-bit counter DAI and/or a 2-bit total DAI (total downlink assignment indicator) as spoken of on page 11, paragraph [0104].
Li does not explicitly teach “when the at least one downlink control channel is allocated to different time resources, the value of the total downlink assignment indicator included in each of the at least one downlink control channel denotes a number of downlink assignments arranged along the time direction and the frequency direction”.
However, Yang teaches a method and system for generation and transmission of an acknowledgement/negative acknowledgement codebook, where in a dynamic A/N codebook scheme, the size of an A/N codebook is changed according to the number of actually scheduled DL data; and where a total-DAI indicates a slot-wise scheduling accumulative value up to a current slot (number of downlink assignments arranged in time/frequency), and is used to determine the size of the A/N codebook as spoken of on page 12, paragraph [0212].
Yang to the system of Li in order to effectively determine the size of an A/N codebook such that acknowledgement overhead is efficiently allocated in accordance with actually scheduled DL data as spoken of on page 12, paragraph [0212] of Yang.
Regarding claims 8 and 9, Li further teaches where a terminal device determines, based on HARQ-ACK information and a mapping relationship, a channel resource corresponding to the HARQ-ACK information, where a channel resource corresponding to an ACK and a channel resource corresponding to {NACK, ACK} in the mapping relationship are the same as spoken of on page 12, paragraph [0111]; where the 1-bit HARQ-ACK information may be an ACK or a NACK while the 2-bit HARQ-ACK information may be {ACK, NACK}, {NACK, NACK}, {ACK, NACK}, and {NACK, ACK}, and where the ACK may be represented by 1, and the NACK may be represented by 0 as spoken of on page 12, paragraph [0112]; and where the mapping relationship includes a mapping relationship between the channel resource and the HARQ-ACK information, where the channel resource may be a cyclic shift as spoken of on page 12, paragraph [0115].
Regarding claim 10, Li does not explicitly teach “wherein the control section determines the number of delivery acknowledgment signal bits based on the value of the total downlink assignment indicator”. 
However, Yang teaches a method and system for generation and transmission of an acknowledgement/negative acknowledgement codebook, where in a dynamic A/N a total-DAI indicates a slot-wise scheduling accumulative value up to a current slot (number of downlink assignments arranged in time/frequency), and is used to determine the size of the A/N codebook (number of delivery acknowledgment signal bits) as spoken of on page 12, paragraph [0212].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the total-DAI functionality of Yang to the system of Li in order to effectively determine the size of an A/N codebook such that acknowledgement overhead is efficiently allocated in accordance with actually scheduled DL data as spoken of on page 12, paragraph [0212] of Yang. 
Regarding claim 11, Li teaches a UE terminal in Figure 8 that includes a sending unit 12, a receiving unit 13 (receiving section), and a processing unit 11 (control section), where the terminal receives a first PDCCH (downlink control channel) and a second PDCCH (downlink control channel) from a network device, where the first PDCCH is used to schedule a first PDSCH (downlink shared channel) and the second PDCCH is used to schedule a second PDSCH (downlink shared channel) as spoken of on page 12, paragraph [0110].
Li also teaches that when the terminal device detects the first PDCCH and the second PDCCH, the terminal device determines 2-bit HARQ-ACK information, where the 2-bit HARQ-ACK information is HARQ-ACK information on the first PDSCH and the second PDSCH as spoken of on page 12, paragraph [0110]; as well as when HARQ-ACK information is configured based on a dynamic codebook (dynamic delivery 
Li does not explicitly teach “when the at least one downlink control channel is allocated to different time resources, the value of the total downlink assignment indicator included in each of the at least one downlink control channel denotes a number of downlink assignments arranged along the time direction and the frequency direction”.
However, Yang teaches a method and system for generation and transmission of an acknowledgement/negative acknowledgement codebook, where in a dynamic A/N codebook scheme, the size of an A/N codebook is changed according to the number of actually scheduled DL data; and where a total-DAI indicates a slot-wise scheduling accumulative value up to a current slot (number of downlink assignments arranged in time/frequency), and is used to determine the size of the A/N codebook as spoken of on page 12, paragraph [0212].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the total-DAI functionality of Yang to the system of Li in order to effectively determine the size of an A/N codebook such that acknowledgement overhead is efficiently allocated in accordance with actually scheduled DL data as spoken of on page 12, paragraph [0212] of Yang.
Regarding claim 12, Li teaches a network device (base station) in Figure 9 that includes a receiving unit 21 (receiving section), a sending unit 23 (transmitting section), 
Li also teaches that when the terminal device detects the first PDCCH and the second PDCCH, the terminal device determines 2-bit HARQ-ACK information (for transmission to the network device), where the 2-bit HARQ-ACK information is HARQ-ACK information on the first PDSCH and the second PDSCH as spoken of on page 12, paragraph [0110]; as well as when HARQ-ACK information is configured based on a dynamic codebook (dynamic delivery acknowledgment signal codebook), a downlink assignment index (included in downlink control channel) includes a 2-bit counter DAI and/or a 2-bit total DAI (total downlink assignment indicator) as spoken of on page 11, paragraph [0104].
Li does not explicitly teach “when the at least one downlink control channel is allocated to different time resources, the value of the total downlink assignment indicator included in each of the at least one downlink control channel denotes a number of downlink assignments arranged along the time direction and the frequency direction”.
However, Yang teaches a method and system for generation and transmission of an acknowledgement/negative acknowledgement codebook, where in a dynamic A/N codebook scheme, the size of an A/N codebook is changed according to the number of actually scheduled DL data; and where a total-DAI indicates a slot-wise scheduling 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the total-DAI functionality of Yang to the system of Li in order to effectively determine the size of an A/N codebook such that acknowledgement overhead is efficiently allocated in accordance with actually scheduled DL data as spoken of on page 12, paragraph [0212] of Yang.
Regarding claim 13, Li further teaches where a terminal device determines, based on HARQ-ACK information and a mapping relationship, a channel resource corresponding to the HARQ-ACK information, where a channel resource corresponding to an ACK and a channel resource corresponding to {NACK, ACK} in the mapping relationship are the same as spoken of on page 12, paragraph [0111]; where the 1-bit HARQ-ACK information may be an ACK or a NACK while the 2-bit HARQ-ACK information may be {ACK, NACK}, {NACK, NACK}, {ACK, NACK}, and {NACK, ACK}, and where the ACK may be represented by 1, and the NACK may be represented by 0 as spoken of on page 12, paragraph [0112]; and where the mapping relationship includes a mapping relationship between the channel resource and the HARQ-ACK information, where the channel resource may be a cyclic shift as spoken of on page 12, paragraph [0115].
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467